DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 12-19, drawn to an assembly, classified in a61b17/14.
II. Claim 20, drawn to an assembly, classified in a61b17/14.

Inventions I and II as products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed Invention II requires a different hub member that includes four separate extension portions to be used to connect to a blade while Invention I requires a hub member having a curved coupling portion that is offset from the hub portion.  Therefore, the two assemblies have a materially different hub design thereby not making them usable together, the hub designs make them mutually exclusive and demonstrate that they do not overlap in scope.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Claims 1-11 cannot be separated from either inventions I or II recited above, and therefore a species election between the following saw blades is required.  In addition, due to the various types of hubs an election between the following hub assemblies is required.

Species Election
This application contains claims directed to the following patentably distinct species 
Radial Saw Blade Species:
Species A: Fig. 8-10
Species B: Fig. 11-14
Species C: Fig. 15
Species D: Fig. 16-18
Species E: Fig. 34-39A
Hub Assembly Species
Species 1: Fig. 21-24
Species 2: Fig. 25A-30
Species 3: Fig. 31-33
Species 4: Fig. 34-39A
The species are independent or distinct because: 
Saw Blades:  Species A requires no cutting structure on the second surface of the saw blade and only has cutting teeth 116 on the distal edge with a varying thickness of the same blade being thicker in the middle and thinner at the edges.  Species B requires a cutting structure 128 on the second surface of the saw blade that is distal to the cutting teeth 116 on the distal edge, the cutting structure 128 can be a roughened or textured  cutting structure 128 increases in a step from t1 to t2 to form a raised platform 138 having a thickness t2. Species D requires cutting structure on the second surface that is comprised of a plurality of ridges 140 that extend lengthwise along the second surface parallel to the longitudinal axis 126 of the blade from the distal edge portion having teeth 116 to the proximal edge portion. Species E has cutting teeth along the distal edge and has a u-shaped recess and two tabs extending from the proximal edge.
Hub Assemblies: Species 1 requires a hub assembly that is coupled to a saw blade by means of a clamp member 414 having an opening 418 which aligns with a recess 160 in the blade and an opening 420 in a single lower extension 456 in the hub whereby a fastener traverses the openings to clamp the hub and blade together.  Species 2 requires a hub assembly that does not require any tools in order to secure or remove a blade therefrom; the hub has three lower extension portions 434,436,438 wherein portions 434,438 each have a post extending therefrom and an upper extension portion 440 that extends over extension 436; the blade he blade 100 can be inserted between the extension portion 436 and the extension portion 440, and the posts 442, 444 can be received in the respective openings 152, 154 of the blade to secure the blade to the hub assembly. Species 3 requires a hub assembly the hub has extension portions 434,438 each having an opening 464,466 to receive blade tabs, and an extension portion 436 that is round and receives the head of a set screw 460 therein to be received in the recess of the blade.  Species 4 requires a hub with a coupling portion 606 that defines a channel or slot 618 in an outwardly facing or distal surface 636 of the coupling portion and extending along a length of the coupling portion 606 wherein the blade is slide into place within the slot 618.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 21 appears to be generic in relation to Species 2 of the hub assemblies.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.